Citation Nr: 1731105	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 0 percent for a left knee disability prior to September 28, 2012 and in excess of 10 percent from September 28, 2012.

2.  Entitlement to an initial compensable disability rating for hearing loss in the left ear.

3.  Entitlement to service connection for a bilateral eye disability to include glaucoma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from January 1983 through March 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction now rests with the RO in St. Petersburg, Florida.

In January 2011, the Veteran testified during a travel board hearing before Stephen L. Wilkins, a Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the evidence currently of record.  VLJ Wilkins remanded these claims for further development in May 2011 and August 2014.  

The Board notes that the Veteran's representative submitted an October 2016 post-remand brief containing pertinent arguments on appeal.  However, as VLJ Wilkins retired, the Board sent the Veteran a January 2017 letter affording him an opportunity for a hearing with another VLJ who would decide the case.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  As the Veteran has not requested another hearing, the Board will proceed with its decision rather than further delay adjudication of the case.

The issue of entitlement to service connection for tinnitus has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of (1) entitlement to a disability rating in excess of 0 percent for a left knee disability prior to September 28, 2012 and in excess of 10 percent from September 28, 2012 and (2) entitlement to an initial compensable disability rating for hearing loss in the left ear are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current disability of glaucoma is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for glaucoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110, 1131.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds that the first Shedden element is met.  Treatment records from St. Luke's Cataract & Laser Institute (St. Luke's) received by the Board in May 2016 confirm that the Veteran has been diagnosed with and treated for primary open-angle glaucoma, mild stage affecting both eyes.  See April 2016 St. Luke's private treatment record.  Therefore, the Board finds that the Veteran has a current bilateral eye disability to include glaucoma.  

The Board also finds that the second Shedden element is met.  On the Veteran's July 1982 enlistment examination report, the Veteran's eyes were assessed as normal.  He was noted to have defective visual acuity and was noted to wear eye glasses.  A review of the Veteran's service treatment records shows that the Veteran was later assessed with pre-glaucoma during his active duty service, and the records also show the Veteran was treated for vision complaints during his active duty service over many years.  See January 2007 service treatment record notation of pre-glaucoma.  In light of this evidence, the Board finds that the Veteran suffered from vision problems and pre-glaucoma during service.   

The Board also finds that the third Shedden element is met.  The Board remanded this case in August 2014 in part because the record did not contain an adequate VA examination addressing the etiology of the Veteran's claimed bilateral eye disability to include glaucoma.  After examining the Veteran and reviewing the pertinent evidence, an August 2015 VA eye examiner opined that the Veteran was glaucoma suspect since at least 2004.  The examiner drew a distinction between "glaucoma suspect" and a confirmed diagnosis of glaucoma as the former category may include only those who have risk factors for glaucoma.  While the VA eye examiner noted that the Veteran stated he was diagnosed with glaucoma in 2011 by a private specialist, the VA eye examiner could not locate records confirming the diagnosis.  The examiner opined that if any future visual disability should occur from glaucoma, it can be related to the Veteran's active duty service.  The Board gives the August 2015 VA eye examiner's opinion some weight because it was performed by a qualified eye specialist who considered the pertinent evidence including lay statements. 

After the last supplemental statement of the case in April 2016, as noted above, the Board received the additional treatment records from St. Luke's, which confirmed the diagnosis of glaucoma.  The Board considered submitting the records to the VA eye examiner for an addendum opinion addressing the additional evidence, but the Board finds that such action would only delay the case and is not necessary to reach a decision.  The Board finds that the August 2015 VA eye examination in combination with the treatment records from St. Luke's is convincing evidence of a nexus between the incurrence of Veteran's pre-glaucoma during service and his current disability of glaucoma.  

In light of the above, the Board finds that the evidence shows that the Veteran has a current disability of glaucoma, which is etiologically related to his active duty service.  Therefore, the Board finds the elements required for service connection for glaucoma have been met.  


ORDER

Entitlement to service connection for glaucoma is granted. 


REMAND

In an October 2016 post-remand brief, the Veteran's representative argued that the Veteran's disabilities have worsened since he was last evaluated by VA examiners.  The Board notes that the Veteran's last VA examination of the left knee was performed in September 2012.  While the last examination of the Veteran's left ear hearing loss was performed more recently in August 2015, the representative asserts a higher rating is now warranted based on extraschedular considerations.  After reviewing the totality of the evidence, the Board concludes that further development including additional examinations of the current severity of the Veteran's left knee disability and left ear hearing disability are warranted.  Therefore, the AOJ should make reasonable attempts to obtain any relevant outstanding treatment records and afford the Veteran an opportunity for appropriate additional examinations. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant treatment records from VA or private treatment providers.  The AOJ should make reasonable attempts to obtain all relevant outstanding evidence and associate it with the Veteran's record, to include VA treatment records dated from March 2016 to the present.

2. After all outstanding relevant records have been obtained and associated with the Veteran's claims file, the AOJ should afford the Veteran additional VA examinations with appropriate examiners to assess the current severity of the Veteran's (a) left knee disability and (b) left ear hearing disability.  The examiners should be provided with complete copies of the Veteran's claims file including this remand order.  

a) The left knee examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the left knee.  The examiner should also identify any additional functional limitations including instability of the knee or limitations due to pain.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) The examiner who assesses the Veteran's hearing loss in the left ear should specifically opine on how the left-sided hearing loss and any associated symptoms affect the Veteran's social and occupational functioning.  

3. After the above development has been completed, the AOJ must readjudicate the claims for (1) entitlement to a disability rating in excess of 0 percent for a left knee disability prior to September 28, 2012 and in excess of 10 percent from September 28, 2012 and (2) entitlement to a disability rating in excess of 0 percent for hearing loss in the left ear.  

The AOJ should specifically consider whether the Veteran's disability picture for his left ear hearing disability is contemplated by the rating schedule.  If the rating schedule does not contemplate the Veteran's disability picture, the AOJ should refer the claim to the Director of Compensation for extraschedular consideration.  If the benefits sought remain denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


